DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on is 7/30/2020 accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 7/30/2020 and 12/10/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al (2019/0046031 A1) in view of de Smet (2013/0057828 A1).
Regarding claim 1, Kramer et al discloses (refer to figure 1-5) a  dynamic illuminator (105)  comprising: a central aperture; a ring of inner light sources arranged around the central aperture (figure 1b , paragraph 0021-0022); a plurality of primary illumination arrays extending along radial axes from the central aperture outside of the ring of inner light sources (figure 4d,paragraph 0044), wherein the primary illumination arrays each includes a plurality of primary light sources; and a plurality of secondary illumination arrays disposed along secondary axes extending from the central aperture outside of the ring of inner light sources, wherein the secondary illumination arrays each includes a plurality of secondary light sources, wherein the secondary axes of the secondary illumination arrays are disposed angularly between adjacent ones of the primary illumination arrays (figure 4e, paragraph 0045). 
Kramer et al discloses all of the claimed limitations except each of the secondary light sources are offset from the primary light sources to have a radial distance from a center of the central aperture different from that of each of the primary light sources in the adjacent ones of the primary illumination arrays. 
 Smet discloses each of the secondary light sources are offset from the primary light sources to have a radial distance from a center of the central aperture different from that of each of the primary light sources in the adjacent ones of the primary illumination arrays (figure 8, paragraph 0054, light source 110 and central aperture 122 and figure 10 show radial distance , light source 210, paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching each of the secondary light sources are offset from the primary light sources to have a radial distance from a center of the central aperture different from that of each of the primary light sources in the adjacent ones of the primary illumination arrays in to the  Kramer et al a  dynamic illuminator for the purpose of defining an optical axis for alignment to an eye to be imaged as taught by Kramer (paragraph 0020).
Regarding claim 2, Kramer et al discloses wherein each of the primary light sources, each of the secondary light sources, and each of the inner light sources includes a visible light source and an infrared light source (paragraph 0043-0044).  
Regarding claim 3, Kramer et al discloses further comprising: an inner baffle defining the central aperture and disposed radially interior to the ring of inner light sources (paragraph 0045).  
Regarding claim 4, Kramer et al discloses further comprising: an outer baffle disposed radially exterior to the ring of inner light sources and further disposed between the ring of inner light sources and the primary and secondary illumination arrays, wherein the outer baffle is shorter than the inner baffle (paragraph 0045).  
Regarding claim 5, Kramer et al discloses wherein each of the secondary axes is parallel to but offset from one of the radial axes of the primary illumination arrays such that the secondary axes do not run radially from the center of the central aperture (figure 4e, paragraph 0045).  
Regarding claim 6, Kramer et al discloses wherein the secondary axes each extend radially from the center of the central aperture (figure 4e, paragraph 0045).  
Regarding claim 7, Kramer et al discloses wherein the primary illumination arrays and the secondary illumination arrays are angularly evenly spaced around the central aperture  (figure 4e, paragraph 0045).  
Regarding claim 8, Kramer et al discloses wherein each of the inner light sources of the ring of inner light sources shares a common polar angle with one of the radial axes of the primary illumination arrays (figure 4e, paragraph 0045).  
Regarding claim 9, wherein the ring of inner light sources includes eight inner light sources, the primary illumination arrays include eight primary illumination arrays, and the secondary illumination arrays include eight secondary illumination arrays (figure 4d-4e).  
Regarding claim 10, Kramer et al discloses (refer to figure 1-5) imaging system (figure 5 , paragraph 0046-0049), comprising: an image sensor adapted to acquire a retinal image (paragraph 0050-0051); a dynamic illuminator (105)  including: a central aperture through which the retinal image is acquired; a plurality of primary illumination arrays extending along radial axes from the central aperture (figure 4d , paragraph 0044), wherein the primary illumination arrays each includes a plurality of primary light sources; and a plurality of secondary illumination arrays disposed along secondary axes extending from the central aperture, wherein the secondary illumination arrays each includes in an adjacent one of the primary illumination arrays (figure 4e , paragraph 0045); and a controller coupled to the image sensor and the dynamic illuminator, the controller including logic that when executed by the controller causes the retinal imaging system to perform operations (paragraph 0020) including: determining an alignment between the retinal imaging system and an eye (paragraph 0020); generating an illumination pattern output from the dynamic illuminator based upon the alignment; and acquiring the retinal image with the image sensor while illuminating the eye with the illumination pattern (paragraph 0020).  
Kramer et al discloses all of the claimed limitations except each of the secondary light sources are offset from the primary light sources to have a radial distance from a center of the central aperture different from that of each of the primary light sources in the adjacent ones of the primary illumination arrays. 
 Smet discloses each of the secondary light sources are offset from the primary light sources to have a radial distance from a center of the central aperture different from that of each of the primary light sources in the adjacent ones of the primary illumination arrays (figure 8, paragraph 0054, light source 110 and central aperture 122 and figure 10 show radial distance , light source 210, paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching each of the secondary light sources are offset from the primary light sources to have a radial distance from a center of the central aperture different from that of each of the primary light sources in the adjacent ones of the primary illumination arrays in to the  Kramer et al a  dynamic illuminator for the purpose of defining an optical axis for alignment to an eye to be imaged as taught by Kramer (paragraph 0020).
Regarding claim 11, Kramer et al discloses wherein the dynamic illuminator further comprises: a ring of inner light sources arranged around the central aperture (paragraph 0043-0044).  
Regarding claim 12, Kramer et al discloses wherein the plurality of primary illumination arrays extend along the radial axes from the central aperture outside of the ring of inner light sources, wherein the plurality of secondary illumination arrays disposed along the secondary axes extending from the central aperture outside of the ring of inner light sources, and wherein the secondary axes of the secondary illumination arrays are disposed angularly between adjacent ones of the primary illumination arrays (figure 4e, paragraph 0045).  
Regarding claim 15, Kramer et al discloses wherein the dynamic illuminator further comprises: an inner baffle defining the central aperture and disposed radially interior to the ring of inner light sources (paragraph 0045).  
Regarding claim 16, Kramer et al discloses wherein the dynamic illuminator further comprises: an outer baffle disposed radially exterior to the ring of inner light sources and further disposed between the ring of inner light sources and the primary and secondary illumination arrays, wherein the outer baffle is shorter than the inner baffle (paragraph 0045).  
Regarding claim 17, Kramer et al discloses wherein the primary light sources and the secondary light sources each include an infrared light source and a visible light source (paragraph 0043-0044).  
Regarding claim 18, wherein the controller includes further logic that when executed by the controller causes the retinal imaging system to perform further operations comprising: generating an initial illumination pattern with one or more of the infrared light sources of the primary or secondary light sources based upon the alignment; capturing an infrared retinal image; and analyzing the infrared retinal image to determine whether the illumination pattern should be adjusted prior to capturing the retinal image with visible illumination.  
Regarding claim 19, Kramer et al discloses wherein each of the secondary axes is parallel to but offset from one of the radial axes of the primary illumination arrays such that the secondary axes do not run radially from the center of the central aperture (figure 4e , paragraph 0045). 
Regarding claim 20, Kramer et al discloses wherein the secondary axes each extend radially from the center of the central aperture (figure 4e, paragraph 0045). 
Allowable Subject Matter
4.   Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.   The following is a statement of reasons for the indication of allowable subject matter: wherein the controller includes further logic that when executed by the controller causes the retinal imaging system to perform additional operations including: generating the illumination pattern with the ring of inner light sources to illuminate the eye while acquiring the retinal image when the alignment is determined to be centered within a threshold; and generating the illumination pattern with at least one of the primary or secondary illumination arrays to illuminate the eye while acquiring the retinal image when the alignment is determined to be off-center and the illumination pattern comprises a circular illumination pattern when the alignment is determined to be centered within the threshold.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure : Stafford (2018/0113419 A1) discloses dynamic display using holographic recorded pixels and Yates (2018/0055351 A1) self illuminated handheld lens for retinal examination and photography and related method thereof and Francis et al (2013/0194548 A1) discloses portable retinal imaging device and Wiklof et al (2005/0023356 A1) method and apparatus for illuminating field of view and capturing an image.
Conclusion
6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/10/2022